                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION


MARCUS D. POLK,                                 )
                                                )
       Plaintiff,                               )
                                                )
VS.                                             )           No. 20-1020-JDT-cgc
                                                )
TONY PARKER, ET AL.,                            )
                                                )
       Defendants.                              )
                                                )


           ORDER GRANTING LEAVE TO PROCEED IN FORMA PAUPERIS,
            ASSESSING $350 FILING FEE IN ACCORDANCE WITH PLRA,
           AND TRANSFERRING CASE PURSUANT TO 28 U.S.C. § 1406(a)


        On January 23, 2020, Marcus D. Polk, Tennessee Department of Correction

(TDOC) prisoner number 238063, who is incarcerated at the Northwest Correctional

Complex (NWCX) in Tiptonville, Tennessee, filed a pro se civil complaint and a motion

to proceed in forma pauperis. (ECF Nos. 1 & 2.)

       Under the Prison Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b), a

prisoner bringing a civil action must pay the filing fee required by 28 U.S.C. § 1914(a).1

Although the obligation to pay the fee accrues at the moment the case is filed, see McGore



       1
        The civil filing fee is $350. See 28 U.S.C. § 1914(a). Under § 1914(b) and the
Schedule of Fees set out following the statute, the Clerk also is required to collect an
administrative fee of $50 for filing any civil case. However, the additional $50 fee does not
apply when a plaintiff is granted leave to proceed in forma pauperis.
v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other grounds

by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the prisoner

the opportunity to make a “down payment” of a partial filing fee and pay the remainder in

installments. Id. at 604. In this case, Plaintiff has properly submitted an in forma pauperis

affidavit and a certification of his trust account statement as required by 28 U.S.C.

§ 1915(a)(2). The motion to proceed in forma pauperis is GRANTED in accordance with

the terms of the PLRA, and Plaintiff is assessed the $350 filing fee.

       Plaintiff is ORDERED to cooperate fully with prison officials in carrying out this

order. It is ORDERED that the trust account officer at Plaintiff’s prison shall calculate and

submit to the Clerk of Court a partial initial filing fee equal to twenty percent (20%) of the

greater of the average monthly balance in or monthly deposits to Plaintiff’s trust account

for the six months immediately preceding the completion of the affidavit. 28 U.S.C.

§ 1915(b)(1).

       It is further ORDERED that after the initial partial filing fee is fully paid, the trust

account officer shall withdraw from Plaintiff’s trust account and submit to the Clerk

monthly payments equal to twenty percent (20%) of all deposits credited to Plaintiff’s

account during the preceding month, but only when the amount in the account exceeds $10,

until the $350 filing fee is paid.

       Each time the trust account officer makes a payment to the Court as required by this

order, he shall submit to the Clerk along with the payment a copy of the prisoner’s account

statement showing all activity in the account since the last payment under this order. All

payments and account statements should be sent to:

                                              2
       Clerk, United States District Court, Western District of Tennessee,
       111 S. Highland Ave., Rm. 262, Jackson, TN 38301

and shall clearly identify Plaintiff’s name and the case number as included on the first page

of this order.

       If Plaintiff is transferred to a different prison, he shall provide the officials at the

new facility with a copy of this order. The Clerk shall mail a copy of this order to the

official in charge of trust fund accounts at Plaintiff’s prison. The Clerk is further directed

to forward a copy of this order to the Warden of the NWCX to ensure the custodian of

Plaintiff’s inmate trust account complies with that portion of the PLRA pertaining to the

payment of filing fees.

       The complaint in this case concerns events that occurred at the Trousdale Turner

Correctional Center (TTCC) in Hartsville, Tennessee, and Plaintiff Polk sues TDOC

Commissioner Tony Parker and several TTCC prison officials.

       Twenty-eight U.S.C. § 1391(b) authorizes the commencement of a civil action only

in a judicial district:

       (1) where any defendant resides, if all defendants reside in the same State,
       (2) a judicial district in which a substantial part of the events or omissions
       giving rise to the claim occurred . . . , or (3) a judicial district in which any
       defendant may be found, if there is no district in which the action may
       otherwise be brought.

This case has no connection with this district other than the fact that Polk is confined here.

The TTCC is located in Trousdale County, and the TDOC is headquartered in Nashville,

Tennessee, in Davidson County. Both Trousdale County and Davidson County are part of

the Nashville Division of the Middle District of Tennessee. 28 U.S.C. § 123(b)(1).


                                              3
       Twenty-eight U.S.C. § 1406(a) states that “[t]he district court of a district in which

is filed a case laying venue in the wrong division or district shall dismiss, or if it be in the

interest of justice, transfer such case to any district or division in which it could have been

brought.”   This action should not have been brought in this district and is hereby

TRANSFERRED, pursuant to 28 U.S.C. § 1406(a), to the Nashville Division of the United

States District Court for the Middle District of Tennessee.

       The Clerk is directed to close this case without entry of judgment.

IT IS SO ORDERED.

                                                    s/ James D. Todd
                                                   JAMES D. TODD
                                                   UNITED STATES DISTRICT JUDGE




                                               4
